Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's representative e-mailed agenda to examiner.  See INTERVIEW SUMMARY ATTACHMENT #2.
	In the agenda, applicant argues that Japan 513 does not discuss how to limit the amplitudes of frequencies of specific orders and control the amplitudes of adjacent orders in order to prevent beat sound.  Applicant further argues that both Japan 513 and Japan 320 fail to teach that the number N of tread design units are viewed as the number N of pulses having magnitudes proportional to the respective circumferential lengths of the tread design units.	Examiner informed applicant's representive that these arguments are not persuasive.  Examiner commented that Japan 513 (JP 09-136513) teaches arranging pitches in a pitch sequence such that specified criteria are satisfied to reduce beat sound and that Japan 320 (JP 2000-177320) teaches evaluating pitch sequences to obtain a pitch sequence having low Pmax for reducing noise by increasing noise dispersion effect.  Examiner asserted that a pitch sequence obtained according to the teachings of Japan 513 and Japan 320 falls within the scope of claim 1.
	Examiner noted that claim 1 requires a tire in which a pitch sequence satisfies a specified Fmax and the limitation set forth in the last three lines of claim 1.  Examiner noted that claim 1 fails to require using the formula of claim 1 to evaluate the pitch sequence.

"an increasing ratio" to --a ratio-- and (2) on line 5 changing "0.08 to 0.25" to --1.08 to 1.25--.

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749